             Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

     PANHANDLE EASTERN PIPE LINE
     COMPANY, LP, a Delaware Limited
     Partnership,

                                 Plaintiff,

     v.
                                                    Case No. 20-CIV-00751-D
     ANITA TARRALBO, et al.,

                                 Defendants.

                                              ORDER

          Before the Court is Defendants Anita Tarralbo’s, Donna Hoehner’s and Todd

Ward’s Motion to Dismiss for Lack of Subject Matter Jurisdiction And/Or Failure to State

a Claim and Brief in Support [Doc. No. 11]. Plaintiff filed a Response [Doc. No. 25], 1 to

which Defendants replied [Doc. No. 28]. The matter is fully briefed and at issue.

                                       BACKGROUND

          This is a case about eminent domain. Plaintiff, Panhandle Eastern Pipe Line

Company, LP, is a private entity that operates a compressor station located in Kingfisher

County, Oklahoma. Plaintiff operates this station pursuant to a certificate of public

convenience and necessity issued by the Federal Energy Regulatory Commission.

Defendants Anita Tarralbo, Donna Hoehner, and Todd Ward (“the Landowners”) own the

property on which the compressor station is located (“the Property”).




1
    It appears Plaintiff used a typeface smaller than 13-point in violation of LCvR7.1(d).
                                                1
          Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 2 of 6




       Plaintiff leased the Property from the Landowners from April 19, 2009, until the

lease expired. After the lease expired, the parties agreed to a one-year extension. This

extension ended on April 20, 2020. Plaintiff offered to purchase the Property, but the

parties could not reach an agreement. Plaintiff filed this eminent domain action pursuant

to the Natural Gas Act (“NGA”), 15 U.S.C. § 717f(h), on August 30, 2020.

       Defendants have filed the instant Motion to Dismiss [Doc. No. 11] pursuant to FED.

R. CIV. P. 12(b)(1) and 12(b)(6). Defendants assert that the Court lacks subject matter

jurisdiction because the eminent domain provision of the NGA does not apply.

                                       STANDARD

       A complaint must contain “a short and plain statement . . . showing that the pleader

is entitled to relief.” FED. R. CIV. P. 8(a)(2). The statement must be sufficient to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Court will accept as true all well-pled

factual allegations and construe them in the light most favorable to the plaintiff. Peterson

v. Grisham, 594 F.3d 723, 727 (10th Cir. 2010).

       “Rule 12(b)(1) motions generally take one of two forms: (1) a facial attack on the

sufficiency of the complaint’s allegations as to subject matter jurisdiction; or (2) a

challenge to the actual facts upon which subject matter jurisdiction is based.” Ruiz v.

McDonell, 299 F.3d 1173, 1180 (10th Cir. 2002) (citing Holt v. United States, 46 F.3d

1000, 1002 (10th Cir. 1995)).

       A complaint “attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations,” but it does need “more than labels and conclusions.” Twombly, 550

                                              2
            Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 3 of 6




U.S. at 555 (citation omitted). A complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft, 556

U.S. at 678.

         “[T]he tenet that a court must accept as true all of the allegations contained in the

complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. See also Twombly,

550 U.S. at 558 (“[O]n a motion to dismiss, courts ‘are not bound to accept as true a legal

conclusion couched as a factual allegation.’”) (citation omitted). Courts may “disregard

conclusory statements and look only to whether the remaining, factual allegations plausibly

suggest the defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir.

2012).

                                        DISCUSSION

         Plaintiff filed this eminent domain action pursuant to § 717f(h) of the NGA.

Subsection (h) grants holders of certificates of public convenience and necessity the right

to acquire property by eminent domain in certain circumstances. Federal Rule of Civil

Procedure 71.1 “govern[s] proceedings to condemn real and personal property by eminent

domain.” N. Border Pipeline Co. v. 64.111 Acres of Land, 344 F.3d 693 (7th Cir. 2003)

(finding that Rule 71.1 applies in condemnation suits under § 717f(h) instead of the

previous state by state practice under § 717f(h)). Although “state law defines the nature of

the real or personal property interest claimed,” this federal action “is governed by federal

                                               3
           Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 4 of 6




law and precedent.” 2 Steven S. Gensler & Lumen N. Mulligan, Federal Rules of Civil

Procedure, Rules and Commentary Rule 71.1 (2021).

       The Advisory Committee Notes to Rule 71.1(e) plainly provide: “Departing from

the scheme of Rule 12, subdivision (e) requires all defenses and objections to be presented

in an answer and does not authorize a preliminary motion. There is little need for the latter

in condemnation proceedings. . . .” FED. R. CIV. P. 71.1 advisory committee’s note to the

original report.

       Case law on the issue is scant, but some courts have weighed in. See Mountain

Valley Pipeline, LLC v. Western Pocahontas Prop. Ltd. P’ship, 918 F.3d 353, 364 (4th Cir.

2019) (“Under the plain language of Rule 71.1 and our precedent, a defendant in a

condemnation action is not permitted to file any pleading or motion aside from the initial

answer.”); Columbia Gas Transmission, LLC v. Booth, No. 1:16-CV-1418, 2016 WL

8794471, at *1 (N.D. Ohio Oct. 4, 2016) (“A defendant may either serve a notice of

appearance or serve an answer, but those are the only two options.”); Sabal Trail

Transmission, LLC v. Estate, 2016 WL 3248367, at *3 (M.D. Ga. June 10, 2016) (“[T]he

proper vehicle for asserting objections and defenses to a taking is the answer, not a motion

to dismiss or a counterclaim.”); Columbia Gas Transmission, LLC v. 370.393 Acres, No.

1:14-0469-RDB, 2014 WL 2919709, at * (D. Md. June 26, 2014) (“Defendants may raise

their objections and defenses to the condemnation in an answer to the Complaint, . . . but

‘no other pleading or motion asserting an additional objection is allowed.’”). Accord 12

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3048 (3d ed.

2020) (“Rule 71.1(e) provides that all objections or defenses to the taking must be asserted

                                             4
           Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 5 of 6




in the answer. No other pleading or motion is allowed.”); Gensler & Mulligan, supra, Rule

71.1 (“The text of Rule 71.1(e)(3) was expressly intended to prohibit the filing of pre-

answer motions that otherwise would be authorized by Rule 12 . . . Thus, it is clear that

parties may not raise objections or defenses via pre-answer motions, but instead must

answer and assert them in that filing.”).

       Defendants argue that Rule 71.1(e) applies only when a defendant files a pre-answer

motion asserting an additional objection or defense not raised in the answer. See Mot. to

Dismiss [Doc. No. 11] at 1. Defendants direct the Court to an unpublished case from the

Northern District of Illinois to support their position. See Village of Wheeling v. Fragassi,

No. 09 C 3124, 2010 WL 3087462, at *3 (N.D. Illl. Aug. 2, 2010). There, the court placed

emphasis on the word “additional” in Rule 71.1(e). Id. The defendants in Wheeling raised

only defenses that were contained in the answer, and they filed the motion after they had

already filed their answer. Id. The court, instead of striking the motion to dismiss, found

that the defendants “present[ed] a stronger argument for having its Motion determined on

the merits . . . because . . . the [defendants] filed an answer containing affirmative defenses

prior to its Motion.” Id. Here, however, Defendants’ Rule 12 Motion was filed on the same

date as the Answer, see Doc. Nos. 11, 12, and in any event, the procedure followed by the

court in Wheeling appears contrary to that of most courts addressing the operation of Rule

71.1(e).

       Defendants cite no other support for their contention. The Tenth Circuit has not

addressed the issue. The Court finds that most federal courts that have addressed Rule

71.1(e) have found that a defendant in an eminent domain action has two options (1)

                                              5
          Case 5:20-cv-00751-D Document 45 Filed 03/29/21 Page 6 of 6




appear, or (2) answer. These options conform with the spirit of the Advisory Committee’s

Notes to Rule 71.1(e) at the time the rule was drafted.

       Defendants attempt to raise a due process argument, stating that Plaintiff wants to

“leapfrog straight to the question of just compensation.” Pl.’s Reply Br. [Doc. No. 28] at

9. The structure of Rule 71.1, however, prevents such a leapfrog. First, the Court

determines whether the taking is proper. Gensler & Mulligan, supra, Rule 71.1. If the Court

concludes the taking is not proper, the analysis ends. Id. “Only if the court concludes that

the taking is proper does the court proceed to the second stage to locate possible additional

property owners and to determine—by tribunal, jury trial, commission, or bench trial—the

just compensation that must be paid for the property being taken.” Id. In sum, the Court

finds that filing a pre-answer motion was improper under Rule 71.1. Accordingly, the

instant Motion is STRICKEN.

                                     CONCLUSION

       For the reasons set forth herein, Defendants’ Motion [Doc. No. 11] is STRICKEN.

       IT IS SO ORDERED this 29th day of March, 2021.




                                             6
